DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saita et al. (6,293,581).
Saita et al. discloses a vehicle pillar structure (11) comprising a pillar frame (65,66), a garnish (67), and a plurality of ribs (69), as shown in Figures 1, 6, 9, and 13.  The pillar frame (65,66) has a flange portion configured for attachment of a weather strip (53), as shown in Figure 6.  The garnish (67) is attached to the inner side of the pillar frame (65,66) to provide a styling face of the vehicle cabin interior, as shown in Figure 6.  The  ribs (69) are integrally formed at a face of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al. (6,293,581) in view of Sugie (US 2015/0191140).
Saita et al. does not disclose the variation in array density of the ribs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a denser array of ribs in the upper half region of garnish of Saita et al., as taught by Sugie, to improve impact energy absorption for impacts that do not activate the airbag.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saita et al. (6,293,581) in view of Kubota et al. (6,333,515).
Saita et al. does not disclose a thinning of the garnish at a boundary between the inclined portion and the garnish.
Kubota et al. teaches thinning a boundary between the inclined portion and the garnish to form hinge (118), as shown in Figure 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a thinning a boundary between the inclined portion and the garnish of Saita et al., as taught by Kubota et al., to allow the airbag to deploy without moving the entire garnish.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 11, 2021